Petitioner, St. Peter's M. Baptist Church, a religious corporation, filed its declaration against the Tri-State Construction Company, a nonresident business corporation, seeking to recover judgment on a moneyed demand. A writ of garnishment was served on the St. Paul Methodist Episcopal Church. No service otherwise was had on defendant. Respondent's answer alleges that —
"The defendant was a nonresident and was never before the court other than by a special appearance."
One branch of the controversy thus set on foot was considered in Ex parte State ex rel. St. Peter's M. Baptist Church,212 Ala. 365, 102 So. 793. But the facts there appearing differed in some material respects from those now before the court. No judgment was rendered against defendant. It appears from the return to the alternative writ in this case that petitioner had filed a contest of the garnishee's answer denying indebtedness, but the contest had on motion been stricken; this, we must assume on the facts alleged, for the reason that the so-called contest had been filed after the lapse of the term at which the answer was filed. Roman v. Baldwin, 119 Ala. 257, 24 So. 360. Still later plaintiff filed interrogatories in writing to the garnishee, intending thereby to proceed in accordance with the provision of section 7764 of the Code of 1923. As to that, see212 Ala. 365. The garnishee failed to answer these interrogatories. It had already fully answered orally. On September 21, 1925, judgment was entered as follows:
"Judgment for plaintiff and against garnishee, St. Paul Methodist Episcopal Church, a religious corporation, for failure to answer interrogatories, with leave to prove damages."
At a subsequent term, March 24, 1926, garnishee moved the court to set aside the judgment of September 21, 1925, on the ground that said judgment was without the jurisdiction of the court, for the reason that there had been no judgment against the defendant, nor had defendant ever been brought into court. This motion was granted on June 26, 1926, and the judgment set aside. Plaintiff now appeals to this court for its writ of mandamus commanding the judge of the circuit to set aside and vacate the order and judgment last above stated.
Respondent's answer, to the extent it goes, is accepted as true. Further than that the court looks to the undisputed allegations of the petition. Longshore v. State ex rel. Turner,137 Ala. 636, 34 So. 684; Ex parte Schoel, 205 Ala. 248,87 So. 801; Ex parte Scudder-Gale Grocery Co., 120 Ala. 434,25 So. 44.
From the ancillary character of the proceeding by garnishee, it follows that a valid judgment against the principal defendant is essential to the validity of a final judgment against the garnishee. The principal defendant in this case being a nonresident and never having been served by publication or otherwise, and having never appeared generally, there was no authority for a judgment against it, and, such being the case, judgment of condemnation against the fund in the garnishee's hands, if any, was without the power of the court. Southern Railway v. Ward, 123 Ala. 400, 26 So. 234, 82 Am. St. Rep. 129; 28 C. J. 319.
Where it appears on the face of the record that a judgment is void, and the necessary inference from the respondent's return is that the principal defendant had in no wise been brought before the court for judgment, and, certainly, no judgment against it had been rendered, it is the duty of the court at any time, upon application of any party having rights or interests thereby *Page 451 
affected, to set aside the judgment. Sweeney v. Tritsch,151 Ala. 242, 44 So. 184.
The respondent proceeded in accordance with these principles of law, and the writ to command a different course must be denied.
Writ denied.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.